915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gertrude Oliver COOK, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF LABOR, Defendant-Appellee.
No. 89-2331.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

1
Before BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges, and WISEMAN, Chief District Judge.*

ORDER

2
Gertrude Cook, a pro se Michigan plaintiff, appeals the district court's order granting summary judgment for the defendant and dismissing her complaint.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Cook sued the Department of Labor and the General Services Administration, seeking monetary damages for injuries she incurred while working as a federal employee over twenty years ago.  The district court granted summary judgment for the defendants and dismissed the case.  Cook has filed a timely appeal.


4
Summary judgment was properly entered for the defendants as there is no genuine issue of material fact and the defendant is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


5
Accordingly, we hereby affirm the district court's judgment for the reasons stated in that court's oral opinion delivered from the bench on November 8, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation